Irving H. Saypol, J.
Motion to examine the defendant, etc., before trial is granted on consent, to be conducted at Special Term of this court on December 22, 1958, at 11:00 a,m.
The second branch of the motion, opposed, directing delivery of the report of the defendant’s physical examination of the plaintiff which was had on November 27, 1956, is denied. The *347asserted authority, subdivision 3 of section 50-h of the General Municipal Law was enacted April 7, 1958 and has neither applicable nor retroactive effect. This distinguishes this case from the general rule which may be applicable (cf. Totoritus v. Stefan, 6 A D 2d 123, affg. 10 Misc 2d 881; Nadav v. Kozlowski, 15 Misc 2d 343).